ORDER
PER CURIAM.
Appellants, Elmer and Rosalie Hoff, appeal an order of the Circuit Court of Lincoln County striking appellants’ answer and counterclaim and entering a judgment of liability in favor of respondents, Clifford and Patty Tucker, as a sanction for appellants’ continued failure to submit to depositions in this unlawful detainer action. We affirm.
We find the decision of the trial court to be supported by substantial evidence and no error of law appears. As we also find no precedential purpose would be served by a full opinion, we affirm the order of the circuit court pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.